 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMERY LEE, : Civil No. 3:19-cv-2185
Petitioner
(Judge Munley)
v.

WARDEN DOUGLAS K. WHITE,
Respondent :

DOORS E HOR RRO EHH EHR EHH HR AEEEESEEOEDHHEOEHHESSREOTESEHESEHEHHEEDS HEELS EOHE SS SEDEHSHEHSEDESH DOSES ELESES ESTEE OS
COO ORO MECC OOOO ESO RRO OER EH OCR ESOOO SORE EESETETESED ESTE HEOO HEHEHE HEHE EH SESS ESESER OE TEESESLEOD HBS LESSEE ESEOS ONES

ORDER
AND NOW, to wit, this ny of January 2020, upon consideration of the
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, and for the reasons set
forth in the Court’s Memorandum of the same date, it is hereby ORDERED that:

l. The petition for writ of habeas corpus (Doc. 1) is DEEMED filed
and DISMISSED without prejudice. See R. GOVERNING §2254
CASES Rules 1, 4.

2. The Clerk or Court is directed to NOTIFY the Petitioner and CLOSE
this case.

3. The dismissal is without prejudice to Petitioner’s right to pursue his
civil rights claims in a properly filed civil rights complaint.

BY THE COURT:

s/James M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

 
